DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over KR 10-2013-0129724 to Wonhwa et al. (“D1”) in view of  KR 10-1293801 to Hanhwa (“D2”)(each cited by Applicant, but examiner relies on, refers to, and provides machine translations thereof—D1 from the Search tool provided by the Office, D2 from the Korean Patent Information Online Network, aka KPION).
Re: claim 1, D1 discloses an electronic detonator comprising: a detonator 200 for receiving a communication signal by voltage through a power communication cable 100 from a blasting apparatus 400, and providing a communication signal by current through the power communication cable 100 to the blasting apparatus 400; and an energy charge unit 220 to be charged with the power supplied through the power communication cable 100, ¶¶ [0028]-[0035] and [0055]-[0058], e.g., Figs. 1-5, except for wherein the charging circuit stops the charging operation while the control circuit transmits the second signal to the blasting device.
It is noted that the limitations “voltage” and “current” are related.  Ohm’s Law states: the current through a conductor between two points is directly proportional to the voltage across the Wikipedia.org.  Thus,  whether ‘applying a voltage’ or ‘using a current flowing’ to a conductor, a current and a voltage, respectively, inhere in the conductor.  Thus, there is no patentable distinction between the terms, nor does it appear that Applicant has disclosed any.  Evidence to the contrary is welcome.
Regardless, D2 discloses a microprocessor 237, e.g., Fig. 5, that blocks the charge of a detonation capacitor 236 while a blasting machine 500, e.g., Fig. 3, and an electronic detonator 200 communicate with each other (third full paragraph up from the bottom of page 6, e.g., 3^6), in the same field of endeavor for the purpose of preventing the microprocessor and the other electronic components from being destroyed with the high voltage from the blasting machine (second such/next paragraph, 2^6).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify D1 as taught by D2 in order to prevent destruction of delicate electronic components by the high voltage of the blasting machine.  Further rationale: All claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to a skilled artisan at the time the invention was made.
Re: claim 2, D2 further discloses wherein the charging circuit includes: a charger (capacitor 236) performing the charging operation by receiving a voltage supplied thereto; and a charging switch disposed between the charger and the cable to control a supply of the voltage to the charger in response to a charge signal (via transistor 238 and FET 239 between capacitor 236 and auxiliary bus 210), wherein the control circuit transmits the charge signal to the charging switch while the control circuit transmits the second signal to the blasting device.  The 237 blocks the charge of the capacitor 236 while blasting machine 500 and electronic detonator 200 communicate with each other, 3^6.
Re: claim 3, D1 in view of D2 discloses the claimed invention except for any particular switch.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate the claimed switch, since the equivalence of such and the disclosed means for switching for their use in the blasting art and the selection of any known equivalents to the disclosed means would be within the level of ordinary skill in the art.
Re: claim 4, D2 further discloses a communication unit 240 for detecting a command by voltage; a microcomputer 250 for processing an inputted command from the communication detection unit 240, and controlling a communication switching unit 260; and the communication switching unit 260 controlling the flow of current according to the microcomputer unit 250 (first through third, seventh and eighth paragraphs, page 5, and last paragraph beginning on page 6 through the third paragraph of page 7), thus obviating the control circuit including: a voltage meter extracting the first signal by measuring the voltage; a controller receiving the first signal and generating a toggle signal; and a control switch disposed on the cable to control the current flowing to the cable in response to the toggle signal.
Re: claim 5, see claim 3 above.
Re: claim 6, D2 further discloses wherein after a blasting command is inputted, a circuit board 230 counts a delay time, and then applies power to an electronic match 270 in order to detonate an explosive 300, second paragraph, page 6.
Re: claim 7, D2 further discloses the circuit board 230 for applying power to the electronic match 270 after a blasting command is inputted, id
Concerning method claim 8, in view of the structure disclosed by D1 in view of D2, the method of operating a detonator would have been obvious, since it is the normal and logical manner in which the detonator, above, operates.
Re: claim 11, D1, which is closest to claim 11, discloses an electronic detonator comprising a blasting machine 400 and an electronic detonator 200 which are connected to each other through a power communication cable 100, the electronic detonator comprising: the blasting machine 400 for providing a communication signal by voltage through the power communication cable 100; the detonator 200 for receiving a communication signal by voltage and providing a communication signal by current to the blasting machine 400 through the power communication cable 100; and an energy charge unit 220 to be charged with the power supplied through the power communication cable 100, see relevant paragraphs and figures, above, except for the charge circuit of stopping charge while a control circuit transmits a second signal to a transmit terminal.
As noted above D2 discloses a microprocessor 237 blocking the charge of a detonation capacitor 236 while a blasting machine 500 and an electronic detonator 200 communicate with each other in the same field of endeavor for the reasons set forth above.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to modify D1 as taught by D2 in order to prevent destruction of delicate electronic components by the high voltage of the blasting machine.  The same further rationale provided above would apply equally well here.
Re: claims 12-15, see relevant claims, above.
Allowable Subject Matter
Claims 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Dec-21